Citation Nr: 0813121	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  96-43 049	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
prior to July 5, 1996, in excess of 40 percent prior to 
September 26, 2003, and in excess of 50 percent beginning 
September 26, 2003 for service-connected post-traumatic auto 
fusion of C4-C5 fracture with fixed kyphotic deformity of the 
cervical spine at 40 degrees (cervical spine disability).  

2.  Entitlement to an evaluation in excess of 20 percent for 
neurological deficit of the left upper extremity associated 
with cervical spine disability.  




REPRESENTATION

Appellant represented by:	D.D. Wedemeyer, Esq.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1976.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1996 rating decision from 
the agency of original jurisdiction (AOJ), which denied an 
evaluation in excess of 30 percent for service connected 
residuals of a fracture of the cervical spine with post-
traumatic arthritis.  The veteran timely appealed the 
assigned rating.  

The case was remanded back to the AOJ by the Board in 
September 1998 for additional development, and a February 
2000 rating decision granted an increased rating of 40 
percent for the veteran's service-connected cervical spine 
disability effective on July 5, 1996.  

In November 2000, the Board denied an evaluation in excess of 
40 percent for service-connected residuals of a fracture of 
the cervical spine with traumatic degenerative changes.  

The veteran appealed the decision to the Court of Appeals for 
Veterans Claims (Court).  An April 2003 Order of the Court 
vacated the November 2000 Board decision and remanded the 
case back to the Board.  

In February 2004, the Board remanded the case back to the AOJ 
for additional development, and a March 2005 rating decision 
granted an increased evaluation of 50 percent for service-
connected cervical spine disability, effective on September 
26, 2003.  

In a December 2005 decision, the Board denied an evaluation 
in excess of 50 percent for service-connected residuals of a 
fracture of the cervical spine, C5, with traumatic 
degenerative changes based on functional loss and vertebral 
body deformity and granted a separate rating of 20 percent 
for the service-connected residuals of a fracture of the 
cervical spine, C5, with traumatic degenerative changes based 
on a neurological deficit involving the left upper extremity.  
The veteran appealed the denial to the Court.  

The December 2005 Board decision to deny ratings in excess of 
50 percent and 20 percent for the service-connected 
manifestations of cervical spine disability was vacated and 
remanded back to the Board by a Court Order in June 2007 
granting a Joint Motion for Remand (Motion) so that the Board 
could provide adequate reasons and bases for its findings and 
conclusions.  

More specifically, the Joint Motion concluded that the Board 
did not adequately address the Court's April 2003 comments on 
whether the medical evidence on file constituted evidence of 
"sciatic neuropathy" under Diagnostic Code 5293, and the 
Board failed to adequately address the issue of whether there 
was evidence of "cord involvement" under Diagnostic Code 
5285.  

A letter was sent to the veteran on September 11, 2007, with 
a copy to his representative, in which the veteran was given 
90 days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  A request for an additional 60 day 
extension, which was received on behalf of the veteran in 
January 2008, was granted on January 3, 2008.  The veteran 
was given until March 10, 2008 for the submission of 
additional evidence.  Additional argument was received by VA 
on behalf of the veteran on March 10, 2008.  

For the reasons indicated hereinbelow, the issues on appeal 
are being remanded to the AOJ via the Appeals Management 
Center in Washington, DC.  



REMAND

According to the June 2007 Joint Motion, the Board failed to 
explain why an increased rating of 60 percent was not 
warranted prior to September 23, 2002 for the veteran's 
service-connected cervical spine disability under the 
criteria of Diagnostic Code 5293 due to symptoms that equate 
to "sciatic neuropathy" and did not adequately explain why 
the medical evidence of record did not show "cord 
involvement" as contemplated under the criteria of 
Diagnostic Code 5285.  Both Diagnostic Codes 5285 and 5293 
were in effect prior to September 26, 2003.  

After review of the claims file, the Board concludes that the 
medical evidence on file, the most recent of which is dated 
in October 2004, is insufficient to determine the current 
severity of the veteran's service-connected cervical spine 
disabilities.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  

Pursuant to 38 C.F.R. § 3.327(a) (2007), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the exact nature and severity of a 
disability.  See also 38 C.F.R. § 3.159 (2007).  

The Board notes that there is no VA letter to the veteran 
informing him that an effective date would be assigned if 
either of his increased rating claims is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  There 
is also no VA letter telling the veteran that he should 
provide evidence on the impact that his service-connected 
cervical spine disabilities have on his employment and daily 
life.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, these matters are REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
October 2004, the date of the most recent 
medical evidence on file, for service-
connected cervical spine disabilities.  
After securing any appropriate consent 
from the veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  

If VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it must inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the AOJ.  

2.  The AOJ should arrange for a VA 
examination, or examinations, to 
determine the current nature and severity 
of the veteran's service-connected 
cervical spine disabilities.  The VA 
claims folder, including a copy of this 
Remand, must be made available to and 
reviewed by the examiner.  All indicated 
tests and studies, including x-rays, 
should be accomplished; and all clinical 
findings should be reported in detail and 
correlated to a specific diagnosis.  

The clinical findings must include range 
of motion studies of the cervical spine.  
As noted hereinabove, the VA should opine 
as to whether the veteran is experiencing 
manifestations that more nearly 
approximate the criteria for pronounced 
disability under the older Diagnostic 
Code 5293 or the criteria for "cord 
involvement" under the older Diagnostic 
Code 5285.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, must be set forth in a 
typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  After the above has been completed, 
as well as any additional indicated 
development, the AOJ must readjudicate 
the issues currently on appeal based on 
all relevant evidence on file, to include 
any additional evidence added as a result 
of this remand.  The AOJ should consider 
all potentially applicable diagnostic 
codes, to include whether a higher rating 
was warranted under the diagnostic 
criteria in effect prior to September 26, 
2003 under either Diagnostic Code 5293 or 
5285.  

The AOJ should also consider whether a 
separate compensable evaluation is 
warranted under Diagnostic Code 8512 for 
neurological impairment of the veteran's 
left hand and wrist, as contended on 
behalf of the veteran in March 2008.  

If any of the benefits sought on appeal 
remains denied, the veteran and his 
representative must be provided a 
Supplemental Statement of the Case, as 
well as a letter complying with 
Dingess/Hartman and Vazquez-Flores, and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  No action is 
required by the veteran until he receives further notice; 
however, he may present additional evidence or argument while 
the case is in remand status at the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


